Citation Nr: 1759809	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-18 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at a March 2010 Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In July 2015, the Board notified the Veteran that the VLJ who conducted the March 2010 hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing.  The Veteran and her representative did not request a new hearing.  A transcript of the March 2010 hearing is of record.  

In February 2011, the Board remanded the case for additional development.

In September 2015, the Board issued a decision that denied a compensable rating for migraine headaches prior to April 24, 2008 and assigned a rating of 30 percent, but no higher, from April 24, 2008 to February 3, 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 2016 Order, vacated the decision to the extent that the Board found that a rating in excess of 30 percent was not warranted, and remanded the appeal for further development.  In September 2016, the Board remanded the claim for entitlement to a rating in excess of 30 percent for headaches, from April 24, 2008 to February 3, 2015.

Regarding the claim for TDIU, the Veteran filed a formal claim for TDIU in March 2010 and contended that she had not worked since her discharge from active service because of service-connected disabilities.  In a March 2013 rating decision, the RO denied the claim for TDIU for the periods October 23, 2009, to June 21, 2011, and since January 12, 2012, based on the determination that the Veteran's overall combined rating of 100 percent during these periods rendered the issue of unemployability moot.  The RO also denied TDIU for the period June 22, 2011, to January 11, 2012.  In March 2016, the Board remanded the issue of entitlement to TDIU, as the Board noted that a 100 percent disability rating for a service-connected disability does not render a TDIU claim as moot.  VA must consider a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) despite the existence of a schedular total rating if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  

In an August 21, 2017, decision, the Board, in pertinent part, granted TDIU from May 1, 2007, finding that the service-connected depressive disorder precluded the Veteran from engaging in all forms of substantially gainful employment.  

The instant decision vacates only the Board's decision as to the issue of TDIU.  All other issues considered therein are not affected by this vacate.  In the August 2017 decision, the Board referred to the RO the matter of entitlement to special monthly compensation.  The Board did not grant or deny this benefit.  Thus, there is no need to vacate a determination as to this matter since there was no determination.

VA has a duty to maximize a claimant's benefits.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the Veteran is currently in receipt of SMC pursuant to 38 U.S.C.A. § 1114(k).  Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable at the housebound rate if the veteran has a single service-connected disability rated as 100 percent and an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability.  38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i).  A TDIU rating can satisfy the criteria for special monthly compensation if based on a disability separate from those of the independent 60 percent disability.  Bradley 22 Vet. App. at 280.  The matter of whether entitlement to TDIU based solely on the Veteran's depressive disorder disability, which would render the Veteran eligible for SMC from the point at which her service-connected disabilities, other than those associated with the depressive disorder, reached a combined 60 percent disability rating or higher is thus raised by the record and it is referred back to the RO for appropriate action.

It is noted that, in August 2017, the issue of entitlement to a rating in excess of 10 percent for status post fracture of the left foot posterior malleolus was addressed in the REMAND section and was REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board notes that the requested development has not been completed by the AOJ.  Therefore, this issue is not currently before the Board.


FINDINGS OF FACT

1.  On August 21, 2017, the Board issued a decision that, in pertinent part, granted TDIU, on the basis of the severity of the Veteran's service-connected depressive disorder.

2.  Service connection has been established for depressive disorder, rated 50 percent from May 1, 2007, and 70 percent from January 12, 2012; migraine headaches, rated noncompensable from May 1, 2007, 10 percent from April 24, 2008, and 50 percent from February 4, 2015; cervical radiculopathy of the right upper extremity, rated 40 percent from June 27, 2014; endometriosis, status post hysterectomy, rated 30 percent from May 1, 2007; degenerative disc disease of the thoracolumbar spine with lumbosacral spine scoliosis and stenosis, rated 10 percent from May 1, 2007, and 20 percent from April 24, 2008; radiculopathy of the right lower extremity, rated 20 percent disabling from July 27, 2014; degenerative joint disease of the right hip, rated 10 percent from May 1, 2007; right lateral elbow epicondylitis, rated 10 percent from May 1, 2007; right knee chondromalacia, rated 10 percent from May 1, 2007; left knee chondromalacia, rated 10 percent from May 1, 2007; status post fracture of the left foot posterior malleolus, rated 10 percent disabling from May 1, 2007; venous insufficiency and varicose veins of the right lower extremity, rated 10 percent from May 1, 2007, 20 percent from January 23, 2009, and 10 percent from January 12, 2012;  venous insufficiency and varicose veins of the left lower extremity, rated 10 percent from May 1, 2007, 20 percent from January 23, 2009, and 10 percent from January 12, 2012; degenerative disc disease of the cervical spine rated noncompensable from May 1, 2007, 30 percent from April 24, 2008, and 10 percent November 1, 2016; degenerative changes of the symphysis pubis, allergic rhinitis, hypertension, anemia, surgical scars status post laparoscopic surgery, fatty lipoma of the left posterior thigh, and acne vulgaris, all rated noncompensable from May 1, 2007; and gastroesophageal reflux disease, rated 10 percent from October 23, 2009, and noncompensable from June 22, 2011.  The combined rating is 90 percent from May 1, 2007, and 100 percent from January 23, 2009.

3  The Veteran reported that she had one year of college education and work experience in supply and recruiting while in the military; she stated that she last worked in April 2007 when she was discharged from service.  

4  The service-connected disabilities, in combination, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment from May 1, 2007, to January 11, 2012.  

5.  As of January 12, 2012, the service-connected depressive disorder, standing alone, is of such severity as to preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The August 21, 2017, Board's grant of TDIU is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  The criteria for a TDIU due to service-connected disabilities have been met during the entire appeal period; due to all of the service-connected disabilities from May 1, 2007, to January 11, 2012, and due to the service-connected depressive disorder alone from January 12, 2012.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Order to Vacate

The Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2017).  

The August 2017 Board decision, in pertinent part, granted TDIU based solely on the Veteran's service-connected depressive disorder.  Review of the record shows that prior to January 12, 2012, the depressive disorder was rated as 50 percent disabling, with a 70 percent rating assigned from that date.  As the rating for the depressive disorder did not meet the minimum schedular criteria for TDIU alone prior to January 12, 2012, the grant, as written in August 2017 is incompatible with the applicable regulation.  As such, the grant must be vacated on the Board's own motion and another decision issued on the issue.  

Accordingly, the August 21, 2017, Board decision addressing the issue of entitlement to TDIU is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2008, June 2008, September 2008, April 2010, and May 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  In addition, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  The central inquiry in determining whether a veteran is entitled to a TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad 5 Vet. App. at 524.  

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that she has been unable to obtain or retain substantially gainful employment since her discharge from active duty.  In her application for TDIU benefits she reported that she had one year of college education and work experience in supply and recruiting while in the military; she stated that she last worked in April 2007 when she was discharged from service.  

Service connection has been established for depressive disorder, rated 50 percent from May 1, 2007, and 70 percent from January 12, 2012; migraine headaches, rated noncompensable from May 1, 2007, 10 percent from April 24, 2008, and 50 percent from February 4, 2015; cervical radiculopathy of the right upper extremity, rated 40 percent from June 27, 2014; endometriosis, status post hysterectomy, rated 30 percent from May 1, 2007; degenerative disc disease of the thoracolumbar spine with lumbosacral spine scoliosis and stenosis, rated 10 percent from May 1, 2007, and 20 percent from April 24, 2008; radiculopathy of the right lower extremity, rated 20 percent disabling from July 27, 2014; degenerative joint disease of the right hip, rated 10 percent from May 1, 2007; right lateral elbow epicondylitis, rated 10 percent from May 1, 2007; right knee chondromalacia, rated 10 percent from May 1, 2007; left knee chondromalacia, rated 10 percent from May 1, 2007; status post fracture of the left foot posterior malleolus, rated 10 percent disabling from May 1, 2007; venous insufficiency and varicose veins of the right lower extremity, rated 10 percent from May 1, 2007, 20 percent from January 23, 2009, and 10 percent from January 12, 2012;  venous insufficiency and varicose veins of the left lower extremity, rated 10 percent from May 1, 2007, 20 percent from January 23, 2009, and 10 percent from January 12, 2012; degenerative disc disease of the cervical spine rated noncompensable from May 1, 2007, 30 percent from April 24, 2008, and 10 percent from November 1, 2016; degenerative changes of the symphysis pubis, allergic rhinitis, hypertension, anemia, surgical scars status post laparoscopic surgery, fatty lipoma of the left posterior thigh, and acne vulgaris, all rated noncompensable; and gastroesophageal reflux disease, rated 10 percent from October 23, 2009, and noncompensable from June 22, 2011.  The combined rating is 90 percent from May 1, 2007, and 100 percent from January 23, 2009.

Review of the record includes several VA evaluations of the Veteran's service-connected disabilities that include opinions regarding the Veteran's ability to maintain employment.  During a June 2008 VA neurological examination, the Veteran reported that she had not worked since she retired from the military. The examiner noted that he could not totally ascertain the reason for her unemployment.  At a July 2008 VA joint examination, the Veteran reported that she was no longer employed and was now retired.  She indicated that she did not apply for alternative work or vocational rehabilitation training.  At a VA spine examination that month, the Veteran reported that she was no longer employed.  She denied an effect on her ability to apply for alternative work or vocational rehabilitation beyond lifting and driving.  She noted that her spine disability would not impact her ability to hold gainful employment as long as there were limits on lifting and mobility.  

At a January 2009 psychiatric evaluation, the Veteran reported that she was not currently employed and that her last employment was with the Air Force until she retired in May 2007.  The examiner indicated that the Veteran's current symptoms of depression would likely cause difficulty initiating and maintaining suitable employment.  The examiner diagnosed the Veteran with major depressive disorder and assigned a Global Assessment of Functioning (GAF) score of 50.  At a January 2009 VA arteries and veins examination, the Veteran reported that she was not currently employed.  
During the March 2010 Board Hearing, the Veteran testified that she experienced incapacitating episodes of migraine headaches all the time, with severe headaches once a week and that she was unable to leave the house during those times.  In her application for TDIU benefits, she indicated that she last worked in April 2007 while on active duty in the military and stated that her service-connected anxiety and depression, varicose veins, and symphysis pubis disabilities prevented her from working. 

During a March 2011 VA neurological examination, the Veteran reported that she was currently unemployed.  She cited anger issues as keeping her from being successfully employed.  During a January 2012 VA elbow and forearm examination, the examiner reported that the Veteran's elbow/forearm condition impacted her ability to work because when the condition flared up, she had difficulty typing or working with her right hand and arm.  She underwent a January 2012 VA artery and vein examination, when the examiner reported that the Veteran's vascular condition did not impact her ability to work.  

A January 2012 psychiatric evaluation showed that the Veteran was not currently working.  She was diagnosed with depressive disorder, and assigned a GAF score of 50.  She indicated that when her neck was bothering her, she could not move her neck, could not focus, and was uncomfortable trying to drive.  

As noted, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  

The Veteran had a combined total disability rating of 90 percent from May 2007 and 100 percent from January 2009.  While her psychiatric disorder did not qualify for schedular TDIU consideration in and of itself prior to January 12, 2012, she has met the schedular requirements for such consideration based on all service-connected disabilities since the effective date of service connection on May 1, 2007.  The Board notes that during the January 2009 VA psychiatric examination it was noted that the Veteran's current symptoms of depression including; difficulty sleeping, fatigue, poor appetite, anxiety, depressed mood, problems with anger and thoughts of violence, poor motivation to complete her activities of daily living, at times staying in bed all day, and poor socialization.  The examiner indicated that she reported moderate to severe impairment in functioning due to her depression.  The examiner opined that the Veteran's current symptoms of depression would likely cause difficulty initiating and maintaining suitable employment.  Moreover, at the same time the Veteran had numerous physical disorders of the cervical and lumbar spine, both legs and the left arm.  Given the varied and significant nature of her disabilities, the Board finds that, in combination, they have prevented her from obtaining or retaining substantially gainful employment since her discharge from active duty.  

In sum, the evidence indicates that the Veteran has not engaged in any gainful employment since April 2007, and that her service-connected disabilities preclude her ability to maintain gainful employment.  In light of the above evidence and the medical opinions of record, the weight of the evidence is in favor of a conclusion that since May 1, 2007, the Veteran's service-connected disabilities have prevented her from securing and following substantially gainful employment consistent with her education and occupational experience.  Entitlement to a TDIU is, therefore, granted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(a).  

Regarding the claim of TDIU since January 2009 when a combined schedular 100 percent took effect, as the Board previously noted, a combined 100 percent disability rating for service-connected disability does not render a TDIU claim as moot.  VA must consider a claim for entitlement to TDIU despite the existence of a combined schedular total rating if VA finds separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The January 2012 psychiatric examination included an examiner's report that the Veteran's symptoms of depression included depressed mood, anxiety, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  Both the January 2009 and January 2012 VA psychiatric examination reports indicated that the GAF scores assigned to the depressive disorder to include complaints for anxiety reaction and sexual harassment were 50.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2017).  

The VA examiner opinions were based upon an examination of the Veteran and a review of her medical records and reported history and they were accompanied by a specific rationale that was consistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Veteran's depressive disorder is shown to be rated at 70 percent from January 12, 2012.  As such, and given the severity of the service-connected psychiatric disorder from January 12, 2012, this disability alone warrants TDIU under 38 C.F.R. § 4.16(a) as of January 12, 2012.  

						(CONTINUED ON NEXT PAGE)


ORDER

The August 21, 2017, Board decision addressing the issue of entitlement to TDIU is vacated.

Entitlement to TDIU is granted due to the service-connected disabilities in combination for the period from May 1, 2007, to January 11, 2012, and due to the service-connected depressive disorder from January 12, 2012, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


